Citation Nr: 1535438	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospital treatment in excess of 21 days for the service-connected depressive disorder, with anxiety and bulimia nervosa disorder (depression disability).

2.  Entitlement to an evaluation in excess of 70 percent for depression disability. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1984 to January 1990. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office located in Jackson, Mississippi (RO).  

In an April 2008 and September 2009 rating decisions, the RO denied the Veteran's claim for entitlement to a temporary total disability rating for hospital treatment in excess of 21 days for her service-connected depression disability.  The Veteran appealed the denial of her claim.  In May 2015, the Veteran presented testimony on her claim for temporary total disability rating before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

In a November 2014 rating decision, the RO denied the Veteran's claim for an increased rating for her depression disability.  The Veteran has submitted a timely notice of disagreement as to the denial of her claim, but she has not yet been issued a statement of the case (SOC).  This matter is addressed in the in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection is in effect for depressive disorder, rated at 70 percent, in addition to other physical disabilities.

2.  The Veteran participated as a full-time patient at a VA approved private medical facility, which involved treatment sessions for five days a week for at least four hours a day and precluded her from working during the period from January 16, 2008 to April 8, 2008.  
3.  From April 9, 2008 to September 3, 2009, the Veteran participated as a part-time patient at a VA approved private medical facility and she was able to return to her work on a part-time basis during this period.   


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating due to hospital treatment in excess of 21 days from January 16, 2008 to April 8, 2008 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.21, 4.29 (2014).

2.  The criteria for a temporary total rating due to hospital treatment in excess of 21 days from April 9, 2008 to September 3, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.21, 4.29 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant. 

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Complete notification in this case was provided to the Veteran by in February 2008 notice letter, which informed him of the elements required to establish entitlement to a temporary total rating and also informed her of the respective responsibilities of VA and a claimant in obtaining such evidence.  The Veteran had ample opportunity to respond prior to issuance of the April 2008 and September 2009 rating decisions on appeal.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing an error is harmful or prejudicial normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained private treatment records pertaining to the period of hospitalization in question, as well as relevant VA treatment records before and after that hospitalization.  

The Veteran was also provided with a Board hearing in conjunction with her claim.  The Veteran was provided an opportunity to set forth her contentions at the hearing. The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board). 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Temporary Total Disability Rating 

Under 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

Subject to the provisions of paragraphs (d), (e), and (f) of this section, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.

Meritorious claims of veterans who are discharged from the hospital with less than the required number of days, but need post-hospital care and a prolonged period of convalescence, will be referred to the Director of Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 4.29 (g).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran asserts entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.29 for hospital treatment in excess of 21 days for the service-connected depressive disability.  She contends that she is entitled to a temporary total disability rating for the entire period that she participated in a VA approved private mental health treatment program from January 16, 2008 to September 3, 2008.  The Veteran reports that she was unable to work during the entire period as result of her participation in this private intensive treatment program.  

A review of VA treatment records dated in December 2007 shows that the Veteran's depression disability had worsened to where she was had more frequent episodes of binging and purging.  It was felt that the Veteran did not have sufficient family or social support.  Her treating VA physician indicated that the Veteran would benefit from an intensive mental health treatment program, such as the one she was admitted into, that was appropriate to treat her symptomatology.  VA fund approval was obtained for the non-VA mental health treatment program since it was determined that there was no such program within VA locally or nationwide.  

The treatment records from the VA fund approved private medical facility reflect that the Veteran was admitted on January 16, 2008 as a patient and she began attending treatment sessions five days a week for at least four hours a day.  As of April 8, 2008, the private treatment records showed that the Veteran's treatment sessions were reduced and she was allowed to return to work on a part-time basis for not more than 16 hours a week.  In a May 1, 2008 treatment note, it was noted that the Veteran's transition back to work had been positive.  She was discharged from the private medical facility on September 3, 2008.  

In a September 2009 statement from the director of the private medical facility, it was confirmed that the Veteran attended the treatment sessions five days per week and her treatment sessions lasted for at least four hours a day.  It was further noted that due to the intensity and time-consuming nature of the treatment program, the Veteran was unable to work while she was a patient at the facility. 

In September 2010, the RO referred the Veteran's claim to the Director of Compensation and Pension Service (C&P) for an advisory opinion on whether extra-schedular consideration under 38 C.F.R. §§ 4.29(g) and 3.321(b)(1) was warranted since her treatment had a marked interference with employment.  An October 2010 Administrative Review decision by the C&P Director has been associated with the claims folder.  

The October 2010 administrative decision conceded that the Veteran was treated for her psychiatric disability at a VA approved facility for a period of more than 21 days.  However, it was felt that the evidence of record contained conflicting information regarding the duration of the Veteran's treatment.  While the private director stated that the Veteran was a full-time patient, as defined by treatment that occurred five days per week, and she was unable to work during her treatment, the actual private treatment progress notes reflected that the Veteran attended treatment less than full-time as of April 2008 and she returned to work.  In addition, it was noted that the report of a June 2009 VA examination did not reflect findings of functional impairment that would prevent her employment.  The C&P Director concluded that an extra-schedular evaluation for service-connected depression disability pursuant to the provisions of 38 C.F.R. § § 4.29(g) and 3.321(b)(1) was not warranted.   In this support of this conclusion, the C&P Director noted that evidence of record showed that the Veteran returned to work during her treatment at the private medical facility, and as such, there was not a complete loss of earnings that would be tantamount to actual hospitalization.  

While it is clear that the Veteran was not an in-patient at the private hospital, she did participate as full-time patient that required her to attend treatment sessions on full-time basis for at least part of the applicable period.  In addition, she asserts that her participation impacted her ability to work while she received treatment.  As noted above, a temporary total disability rating can be assigned for meritorious claims where a veteran is discharged from the hospital with less than the required number of days, but need post-hospital care and a prolonged period of convalescence.  38 C.F.R. § 4.29 (g).  Such claims are referred to the Director of Compensation and Pension Service for consideration pursuant to 38 C.F.R. § 3.321(b)(1).  Here, the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) have been completed, the Director of C&P considered an extraschedular evaluation in the first instance but concluded such rating was not warranted.  The case is ready for the Board to review it. 

As noted by the Court in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating was not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extraschedular rating aspect of this claim").

After a review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the issue of whether the Veteran's service-connected depression disability required full-time hospital treatment in a VA approved facility for a period in excess of 21 days from January 16, 2008 to April 8, 2008 so as to warrant the assignment of a temporary total rating.  However, for the period from April 9, 2008 until her discharge on September 3, 2008, a temporary total disability rating is not warranted as the Veteran only participated as a part-time patient in the treatment program and she was able to return to work on a part-time basis.  

The disability percentage rating corresponds to the average impairment in earning capacity in civil occupation.  38 C.F.R. § 4.1.  A total disability rating is assigned because it would be expected that a veteran would be unable to work if hospital treatment was required.  38 C.F.R. § 4.29.  As noted by the C&P Director, a complete loss of earning capacity due to a veteran's treatment would be tantamount to actual hospitalization.  

For the period from January 16, 2008 to April 8, 2008, the medical evidence of record demonstrates that the Veteran participated full-time in a VA funded private mental health treatment record for more than 21-days because of the severity of her depression disability.  The medical evidence also demonstrates Veteran was unable to work because of the intensity and time-consuming nature of the treatment during this period.  See September 2009 private medical statement.  Even the C&P Director considered that the Veteran's ability to work was precluded because of her participation as full-time patient in the treatment program for the prior to April 2008.  See October 2010 Administrative Decision.  As such, the Board finds that the assignment of a temporary total disability rating due to hospital treatment in excess of 21-days for the period from January 16, 2008 to April 8, 2008 on an extra-schedular basis is warranted.  See 38 C.F.R. § 4.29(g). 

However, as of April 9, 2008, the private treatment notes demonstrate that the Veteran participated less than full-time in the treatment program and she was allowed to work 16 hours per work.  While the private medical facility director stated that the Veteran was unable to work during the entire period of her treatment, the contemporaneous treatment records does not reflect that she attended treatment sessions more than three times a week after April 8, 2008, and she returned to work for at least the months of April and May 2008.  The medical evidence does not demonstrate that the Veteran was unable to work, at least part-time, as a result of her treatment for her depression disability for the period from April 8, 2008 to September 3, 2008.  As such, her participation in the treatment program for that period was not tantamount to actual hospitalization so as to warrant the continued assignment of a temporary total disability rating for hospitalization from April 8, 2008 to September 3, 2008.  The Veteran's claim for a temporary total disability rating is denied for the period beginning April 9, 2008.  See 38 C.F.R. §§ 4.29(g).

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has met the criteria for a temporary total rating for depressive disability based on full-time patient treatment from January 16, 2008 to April 8, 2008 based on extra-schedular considerations.  However, the record does not demonstrate that she continued to satisfy the criteria for a temporary total rating for depression disability for the remainder of her treatment from April 9, 2008 to September 3, 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321(b)(1), and 4.29.  




ORDER

Entitlement to a temporary total rating based on hospitalization in excess of 21-days from January 16, 2008 to April 8, 2008 under 38 C.F.R. § 4.29, is granted.

Entitlement to a temporary total rating based on hospitalization in excess of 21-days from April 9, 2008 to September 3, 2008 under 38 C.F.R. § 4.29, is denied.


REMAND

The RO, in a November 2014 rating decision, denied entitlement to an evaluation in excess of 70 percent for depression disability.  The Veteran has submitted a timely notice of disagreement as to the denial of her claim.  See July 2015 notice of disagreement.  Accordingly, the claim is remanded for issuance of a Statement of the Case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the appellant, addressing the issue of entitlement to an increased evaluation for depression disability.  The Veteran must be advised of the time limit in which she may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


